Citation Nr: 1123519	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  05-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for compartmental syndrome of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a February 2007 Board hearing before the undersigned by videoconference, a transcript of which is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment for bilateral knee and lower extremity pain; diagnoses of patellar tendonitis, suprapatellar tendonitis, patellofemoral syndrome, retropatellar femoral syndrome, Osgood-Schlatter's disease, and stress reactions of the bilateral anterior tibias; and x-ray evidence of an old healed aseptic necrosis of the right tibial tubercle.  

2.  Chondromalacia patella and patellofemoral pain syndrome was diagnosed by the Veteran's private physician in August 2007; bilateral anterior tibial compartment syndrome of the lower extremities was diagnosed at the September 2003 VA examination.

3.  The evidence of record relates the Veteran's chondromalacia patella and patellofemoral pain syndrome of the bilateral knees, and his anterior tibial compartment syndrome of the bilateral lower extremities, to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chondromalacia patella and patellofemoral pain syndrome of the bilateral knees have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for bilateral anterior tibial compartment syndrome of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show extensive treatment for bilateral knee and lower extremity symptomatology in service.  Specifically, records dated from August 1986 through October 2002 note bilateral knee and lower extremity pain, and diagnoses of patellar tendonitis, suprapatellar tendonitis, patellofemoral syndrome, retropatellar femoral syndrome, Osgood-Schlatter's disease, and stress reactions of the bilateral anterior tibias.  A February 1992 x-ray also showed, in the right knee, evidence of an old healed aseptic necrosis of the tibial tubercle, likely reflecting old Osgood-Schlatter's disease.  While the April 2002 objective report of medical examination did not find any knee or lower leg abnormalities, the Veteran reported in his April 2002 report of medical history on retirement that he had a history of impaired use of arms, legs, hands, or feet, swollen or painful joints, knee trouble, and bone joint or other deformity.  In the narrative section, he noted "too numerous to count incidences of [retropatellar pain syndrome] and severe [retropatellar pain syndrome]."

After service separation in December 2002, the Veteran underwent two VA examinations in September 2003.  At the September 2003 VA neurological disorders examination, the examiner noted his review of the claims file, which had revealed treatment for compartment syndrome beginning in 1988.  The Veteran currently reported experiencing episodes of leg pain in the anterior calf muscles, worse in situations where he was forced to work against physical resistance.  Physical examination of the lower extremities was normal, but x-rays showed irregularity of both tibial tubercles and partial calcification of the adjacent patellar tendon.  The diagnosis was bilateral lower extremity compartment syndrome, which the examiner had earlier defined as a condition primarily affecting the anterior calf muscles in which swelling of the fibrous envelope which encloses them results in muscle ischemia and necrosis.

At the September 2003 VA general medical examination, the Veteran reported bilateral knee pain beginning in 1989, and that he currently had pain and soreness in his knees with extended walking or standing.  Physical examination of the bilateral knees and lower extremities was normal.  X-rays of the knees were negative for any bone or joint pathology, but x-rays of the lower extremities showed slight cortical irregularis of both tibial tubercles with partial calcification of the plateau tendon close to the attachment of the tibial tubercles.

A March 2007 military facility x-ray showed no abnormalities of the left knee, and only hypertrophic spurring at the anterior tibial tubercle of the right knee.  An April 2007 opinion letter from the Veteran's private orthopedic surgeon noted the Veteran's report of longstanding bilateral knee pain, treated conservatively, with no recent trauma.  X-rays showed chronic changes around the tibial tuberosity consistent with Osgood-Schlatter's syndrome as a child.  The private orthopedic surgeon's assessments were bilateral knee pain and leg pain; chondromalacia patella bilaterally; and Osgood-Schlatter's syndrome.  

A private operative report indicates that the Veteran underwent a bilateral knee arthroscopy in August 2008 with left knee meniscectomy, arthoscopy, and excision of medial parapatellar plica.  The preoperative diagnosis was bilateral knee chondromalacia and anterior knee pain; the postoperative diagnose included large medial parapatellar plica of both knees; diffuse chondromalacia of both knees; and left knee short radial medial meniscus tear.  

At the September 2008 VA examination, the Veteran reported  pain at the pretibial subcutaneous surface beginning at the anteromedial aspect of the knee and extending downward to about mid-tibial level, but denied pain or swelling over the anterior compartment (muscles lateral to the subcutaneous surface of the tibia over the anterolateral aspect of the lower leg).  The Veteran also complained of bilateral knee pain beginning in the 1980s, which he noted had been diagnosed as retropatellar pain syndrome; the examiner indicated that this diagnosis was also known as chondromalacia patella or patellar tendonitis.  The examiner diagnosed compartment syndrome (by history) and bilateral anterior knee pain.  While he concluded that the Veteran did not currently have compartment syndrome, his chronic pain with activities, by history, over the tibial surface was evidence of this condition, and that it was at least as likely as not that these current tibial pains are related to his military service.  The September 2008 VA examiner also indicated that it would be impossible to determine the etiology of the Veteran's knee pains so soon after his August 2008 surgery.  Thus, in September 2009, the Veteran was reexamined; the same VA examiner diagnosed bilateral patellofemoral pain syndrome, but did not provided a nexus opinion with respect to that diagnosis.

In November 2010, a Veterans Health Administration (VHA) opinion was requested to reconcile the Veteran's many knee and lower extremity diagnoses and to determine their etiology.  

In a January 2011 opinion, a VA orthopedic surgeon found that based on her review of the service treatment records, the Veteran's chondromalacia patella and patellofemoral pain syndrome were at least as likely as not etiologically related to the Veteran's military service.  Indeed, no evidence of a bilateral knee disorder affecting the patella was noted on service entrance in 1982, but repeated diagnoses of these conditions were noted in the Veteran's service treatment records, even after he was put on a permanent profile in 1999.  Further, although no objective disorder was found on examination at service separation, the Veteran clearly continued to have the same symptoms, as he noted them on his April 2002 subjective report of medical history.  Indeed, although the Veteran is not a physician, he is competent to note the similarity of the symptoms he observed during service to those he experienced at the time of his separation.  See Davidson, 581 F.3d at 1318; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The consistency and continuity of the Veteran's documented treatment for those symptoms prior to separation, coupled with the credible lay statements of his experience of those symptoms at separation, are probative evidence in favor of the existence of such disorders in April 2002.  

The January 2011 VHA opinion also noted that both the Veteran's service treatment records and postservice treatment records showed signs and symptoms of compartment syndrome.  Thus, in her opinion, it was at least as likely as not that the Veteran's bilateral compartment syndrome was etiologically related to his military service.  The September 2008 VA examiner similarly concluded that his diagnosis of compartment syndrome was at least as likely as not related to the Veteran's military service; the remaining evidence of record supports these opinions.  Symptoms of compartment syndrome, defined by the September 2003 VA neurological disorders examiner as swelling of the fibrous envelope of the anterior calf muscles resulting in muscle ischemia and necrosis, were noted as early as 1986.  Again, the Veteran's lay statements that he experienced bilateral tibia pain and other symptoms, especially after types of physical activity such as running, only confirm the documented reports of bilateral leg pain.  These lay statements, to include the Veteran's assertion that his symptoms were investigated for evidence of tibial stress fractures, are only found to be more credible by documents such as the November 1998 service treatment records diagnosing stress reaction of the bilateral anterior tibias.  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.")

For these reasons, and based on the evidence of record, service connection chondromalacia patella and patellofemoral pain syndrome of the bilateral knees, and for compartment syndrome of the bilateral lower extremities, is warranted.

The Veterans Claims Assistance Act of 2000 describes VA's duties to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the decision above which grants service connection for both issues on appeal, it is clear that sufficient evidence was developed in this appeal and that no further development with respect to VA's duties to notify and to assist is required.


ORDER

Service connection for chondromalacia patella and patellofemoral pain syndrome of the bilateral knees is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Service connection for compartment syndrome of the bilateral lower extremities is granted, subject to the applicable regulations concerning the payment of monetary benefits.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


